United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-1198
                        ___________________________

                                   Richard Wright

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

                Michael J. Astrue, Social Security Commissioner

                      lllllllllllllllllllll Defendant - Appellee
                                     ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                         Submitted: September 19, 2012
                            Filed: October 12, 2012
                                [Unpublished]
                                ____________

Before WOLLMAN, BEAM, and LOKEN, Circuit Judges.
                          ____________

PER CURIAM.

      Richard Wright appeals from the district court’s1 order affirming the final
decision of the Commissioner of the Social Security Administration (Commissioner)

      1
       The Honorable Matt J. Whitworth, United States Magistrate Judge for the
Western District of Missouri, presiding by consent of the parties pursuant to 28
U.S.C. § 636(c).
denying Wright’s application for disability insurance benefits and supplemental
security income under the Social Security Act. Wright alleged that he had been
disabled since May 2003. After a hearing, the administrative law judge (ALJ) found
that Wright’s impairments of degenerative disc disease, headaches, depressive
disorder, and diabetes mellitus were severe but did not meet a listed impairment
singly or in combination; that his allegations regarding the intensity, persistence, and
limiting effects of his impairments were not fully credible; that he retained the
residual functional capacity (RFC) to perform his past work as a lubrication
technician; and, alternatively, that he retained the RFC to perform other work. The
Appeals Council denied review, and the district court affirmed. Reviewing de novo
the district court’s order upholding the denial of social security benefits, see Perks v.
Astrue, 687 F.3d 1086, 1091 (8th Cir. 2012), we affirm.

      We reject Wright’s argument that the ALJ’s failure to discuss Wright’s Global
Assessment of Functioning (GAF) scores requires reversal. Given the ALJ’s
comprehensive analysis of the medical evidence, the infrequency of the GAF scores,
the range of the GAF scores (40-59), Wright’s conflicting activities, and the
conflicting medical evidence relied upon by the ALJ, the ALJ’s failure to reference
Wright’s GAF scores does not require reversal. See Jones v. Astrue, 619 F.3d 963,
973-74 & n.4 (8th Cir. 2010); see also Bradley v. Astrue, 528 F.3d 1113, 1115-16 n.3
(8th Cir. 2008) (concluding that the ALJ “necessarily considered” the claimant’s GAF
score because the ALJ considered the assessment containing the score).

      We reject also Wright’s challenge to the ALJ’s determination that Wright could
perform his past work as a lubrication technician as that job is performed in the
national economy. At step four, the ALJ may elicit testimony from a vocational
expert (VE) in evaluating a claimant’s capacity to perform his or her past relevant
work. 20 C.F.R. §§ 404.1560(b)(2), 416.960(b)(2); Wagner v. Astrue, 499 F.3d 842,
853-54 (8th Cir. 2007). The VE can consider the demands of the claimant’s past
relevant work either as the claimant actually performed it or, as here, as performed

                                          -2-
in the national economy. 20 C.F.R. §§ 404.1560(b)(2), 416.960(b)(2); Wagner, 499
F.3d at 853-54. Accordingly, the ALJ did not err in relying on the VE’s testimony
as to Wright’s ability to work as a lubrication technician as that job is performed in
the national economy.

      Wright argues also that the Appeals Council did not properly consider the
November 8, 2008, mental RFC assessment of his treating physician, Grant
Piepergerdes, M.D. “Where, as here, the Appeals Council considers new evidence
but denies review, we must determine whether the ALJ’s decision was supported by
substantial evidence on the record as a whole, including the new evidence.”
Davidson v. Astrue, 501 F.3d 987, 990 (8th Cir. 2007). As a treating physician, Dr.
Piepergerdes’s opinion “is entitled to substantial weight ‘unless it is unsupported by
medically acceptable clinical or diagnostic data.’” Perks, 687 F.3d at 1093-94
(quoting Kirby v. Sullivan, 923 F.2d 1323, 1328 (8th Cir. 1991)).

       Assuming that Dr. Piepergerdes’s November 8, 2008, opinion was relevant to
an earlier time, we conclude that it does not undermine the ALJ’s RFC determination.
Dr. Piepergerdes’s November 8, 2008, conclusions are largely consistent with the
ALJ’s RFC determination, which accounts for Wright’s moderate limitations in his
ability to understand, remember, and carry out very short and simple instructions; to
get along with coworkers or peers without distracting them or exhibiting behavioral
extremes; and to respond appropriately to changes in the work setting. Dr.
Piepergerdes also concluded that Wright was markedly limited in his ability to
complete a normal workday and workweek without interruptions from
psychologically based symptoms and to perform at a consistent pace without an
unreasonable number and length of rest periods. This conclusion is unsupported by
explanation or medical evidence, however, and is contradicted by the medical
evidence relied upon by the ALJ. See Halverson v. Astrue, 600 F.3d 922, 929-30 (8th
Cir. 2010) (explaining that “[w]hen a treating physician’s opinions are inconsistent
or contrary to the medical evidence as a whole, they are entitled to less weight”

                                         -3-
(internal quotation marks and citation omitted)); Wildman v. Astrue, 596 F.3d 959,
964 (8th Cir. 2010) (holding that the ALJ properly discounted the treating physician’s
opinion that consisted of three checklist forms, cited no medical evidence, and
provided little to no elaboration); Reed v. Barnhart, 399 F.3d 917, 921 (8th Cir. 2005)
(recognizing that “[w]e have upheld an ALJ’s decision to discount a treating
physician’s [medical source statement] where the limitations listed on the form stand
alone, and were never mentioned in [the physician’s] numerous records o[f] treatment
nor supported by any objective testing or reasoning” (first and second alterations
added) (internal quotation marks and citation omitted)).

      Finally, to the extent Wright has properly developed the issues, see Meyers v.
Starke, 420 F.3d 738, 743 (8th Cir. 2005); see also Watkins v. Astrue, 414 F. App’x
894, 895 n.1 (8th Cir. 2011) (per curiam), we reject as meritless his contentions that
the ALJ applied the incorrect standard for determining Wright’s RFC and that the
ALJ did not rely on medical evidence in determining Wright’s RFC.

      The judgment is affirmed.
                        __________________________




                                         -4-